DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 13, and 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Minakuti et al., US 2017/0163864, in view of Fuji, US 2012/0033115.
In regard to claim 1, Minakuti et al., US 2017/0163864, discloses a lowpass filter control apparatus, comprising: 
a lowpass filter controller (see figure 1, element 5) that causes lowpass characteristics of a variable lowpass filter (see figure 1, element 30) disposed in an optical path of incoming light into an imaging element (see figure 1, element 6) (see para 37 and para 48-49).

Fuji, US 2012/0033115, discloses an image-capturing apparatus with normal pixels (see figure 4A and 4B and para 74-78) and phase-difference pixels (see para 50-54 and 158-160) that detects phase difference (see para 162-170) and the controller causing lowpass characteristics including phase-difference pixels and normal pixels to be different for an exposure period of the normal pixels and an exposure period of the phase-difference pixels (see para 160).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Minakuti et al., US 2017/0163864, in view of Fuji, US 2012/0033115, to have phase-difference pixels and normal pixels and turning on and off the filters wherein causing lowpass characteristics including phase-difference pixels and normal pixels to be different for an exposure period of the normal pixels and an exposure period of the phase-difference pixels, in order to perform more accurate focus detection while creating higher quality images.
In regard to claim 2, Minakuti et al., US 2017/0163864, in view of Fuji, US 2012/0033115, discloses the lowpass filter control apparatus according to claim 1. The Fuji reference discloses wherein the lowpass filter controller controls the variable lowpass filter to cause a cut frequency of the variable lowpass filter in the exposure period of the phase-difference pixels to be lower than the cut frequency in the exposure period of the normal pixels (see para 160: filtering is turned off letting all frequencies 
In regard to claim 3, Minakuti et al., US 2017/0163864, in view of Fuji, US 2012/0033115, discloses the lowpass filter control apparatus according to claim 1. The Fuji reference discloses lowpass filter control apparatus according to claim 1, wherein the lowpass filter controller changes the lowpass characteristics in accordance with a condition of a subject in the exposure period of the phase-difference pixels (see para 160: filtering is turned off letting all frequencies though while imaging and filtering of frequencies when performing phase-difference detection).
In regard to claim 13, since Minakuti et al., US 2017/0163864, in view of Fuji, US 2012/0033115, discloses the lowpass filter control apparatus and its operation as described above in regard to claim1, the method of claim 13 is also disclosed (see claim 1 above).
In regard to claim 14, Minakuti et al., US 2017/0163864, discloses an imaging apparatus, comprising: 
a lowpass filter controller (see figure 1, element 5) that causes lowpass characteristics of a variable lowpass filter (see figure 1, element 30) disposed in an optical path of incoming light into an imaging element (see figure 1, element 6) (see para 37 and para 48-49).
The Minakuti reference does not specifically disclose the imaging element including phase-difference pixels and normal pixels or causing lowpass characteristics including phase-difference pixels and normal pixels to be different for an exposure period of the normal pixels and an exposure period of the phase-difference pixels.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Minakuti et al., US 2017/0163864, in view of Fuji, US 2012/0033115, to have phase-difference pixels and normal pixels and turning on and off the filters wherein causing lowpass characteristics including phase-difference pixels and normal pixels to be different for an exposure period of the normal pixels and an exposure period of the phase-difference pixels, in order to perform more accurate focus detection while creating higher quality images.

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0182671, discloses an imaging device with a variable optical filter.  US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs